Exhibit 10.1

 

SECOND AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of January 17, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 1, dated as of
June 22, 2016 (as so amended, the “Lease”);

 

WHEREAS, Landlord is selling to Tenant, and Tenant is acquiring from Landlord,
the Properties (this and other capitalized terms used and not otherwise defined
in this Amendment shall have the meanings given such terms in the Lease) related
to the Travel Centers identified on Schedule 1 attached hereto and made a part
hereof (collectively, the “Removed Properties”);

 

WHEREAS, Landlord and Tenant wish to add certain land and improvements
comprising a travel center having an address at 8050 Dean Martin Drive, Las
Vegas, Nevada 89139 and further described on Exhibit A-41 attached to this
Amendment (collectively, the “Las Vegas Property”) to the Lease;

 

WHEREAS, in addition to amending the Lease to remove the Removed Properties from
the Lease and to add the Las Vegas Property to the Lease, Landlord and Tenant
wish to amend the Lease in certain other respects; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.             Removed Properties.  The Leased Property shall exclude the
Removed Properties, but notwithstanding the foregoing, Tenant shall retain all
of its obligations with respect to the Removed Properties which are attributable
to events occurring on or prior to the date hereof or which are addressed
pursuant to Section 9.5 of the Lease (as if all of the Removed Properties
remained Properties for the remainder of the Term).  In furtherance of the
foregoing, however, Tenant shall have no obligation to comply with Section 5.3
of the Lease solely with respect to the Removed Properties.

 

--------------------------------------------------------------------------------



 

2.             Base Gross Revenues.  The defined term “Base Gross Revenues” set
forth in Section 1.9 of the Lease is deleted in its entirety and replaced with
the following: “Intentionally deleted.”

 

3.             Base Year.  The defined term “Base Year” set forth in
Section 1.10 of the Lease is deleted in its entirety and replaced with the
following:

 

“Base Year”  shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.

 

4.             Commencement Date.  The defined term “Commencement Date” set
forth in Section 1.18 of the Lease shall mean, with respect to the Las Vegas
Property, the date of this Amendment.

 

5.             Excess Gross Revenues.  The defined term “Excess Gross Revenues”
set forth in Section 1.34 of the Lease is deleted in its entirety and replaced
with the following: “Intentionally deleted.”

 

6.             Minimum Rent.  The defined term “Minimum Rent” set forth in
Section 1.66 of the Lease is deleted in its entirety and replaced with the
following:

 

“Minimum Rent” shall mean Fifty-Two Million Two Hundred Ninety-One Thousand Six
Hundred Eleven and 00/100ths Dollars ($52,291,611.00), subject to adjustment as
provided in Section 3.1.1(b).

 

7.             Fixed Term.

 

(a)           Section 2.3 of the Lease is amended to delete the first sentence
therefrom in its entirety and to replace it with the following:

 

The initial term of this Agreement (the “Fixed Term”) shall commence on the
Commencement Date and shall expire on December 31, 2032.

 

(b)           Section 2.3 of the Lease is also amended to delete the
parenthetical “(but not later than December 31, 2027)” from the first sentence
of the second paragraph thereof.

 

8.             Extended Terms.  Section 2.4 of the Lease is amended to delete
the second paragraph therefrom in its entirety and to replace it with the
following:

 

If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2033 and expire on
December 31, 2047 and the second Extended Term shall commence on January 1,
January 1, 2048 and expire on December 31, 2062.  All of the terms, covenants
and provisions of this Agreement shall apply to each Extended Term, except that

 

2

--------------------------------------------------------------------------------



 

(x) the Minimum Rent payable during such Extended Term shall be the greater of
the Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2062. 
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term.  If Tenant shall elect to
exercise the option to extend the Term for the first Extended Term, it shall do
so by giving Landlord Notice thereof not later than December 31, 2031, and if
Tenant shall elect to exercise its option to extend the Term for the second
Extended Term after having elected to extend the Term for the first Extended
Term, it shall do so by giving Landlord Notice not later than December 31, 2046,
it being understood and agreed that time shall be of the essence with respect to
the giving of any such Notice.  If Tenant shall fail to give any such Notice,
this Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement.  If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 

9.             Additional Rent.  Section 3.1.2(a) of the Lease is amended by
deleting the first sentence therefrom in its entirety and replacing it with the
following:

 

Tenant shall pay additional rent (“Additional Rent”) with respect to each Lease
Year (or portion thereof) during the Term subsequent to the Initial Base Year,
with respect to each Property, in an amount equal to three percent (3%) of the
amount by which Gross Revenues at such Property during such Lease Year exceed
Gross Revenues at such Property during the Initial Base Year (or the equivalent
portion thereof).  In addition, Tenant shall pay Additional Rent with respect to
each Lease Year (or portion thereof) during the Term subsequent to the 2019 Base
Year, with respect to each Property, in an amount equal to one-half percent
(0.5%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the 2019 Base Year (or the
equivalent portion thereof).  For the avoidance of doubt, the payment of
Additional Rent based on Gross Revenues in excess of Gross Revenues for the
Initial Base Year and the payment of Additional Rent based on Gross Revenues in
excess of Gross Revenues for the 2019 Base Year are separate and independent
obligations.

 

3

--------------------------------------------------------------------------------



 

10.          Deferred Rent.  Section 3.1.3(f) of the Lease is deleted in its
entirety and replaced with the following:

 

Deferred Rent.  Commencing on April 1, 2019 through January 31, 2023, Tenant
shall pay to Landlord, the total amount of Fourteen Million One Hundred
Seventy-Five Thousand Two Hundred Thirty-Nine and 00/100ths Dollars
($14,175,239.00) in sixteen (16) equal quarterly installments of Eight Hundred
Eighty-Five Thousand Nine Hundred Fifty-Two and 00/100ths Dollars ($885,952.00)
on the first Business Day of each calendar quarter during such period.

 

8.             Exhibit A.  Exhibit A to the Lease is hereby amended by
(a) deleting the initial page entitled “EXHIBITS A-1 through A-40” therefrom in
its entirety and replacing it with the page entitled “EXHIBITS A-1 through A-41”
attached hereto, (b) deleting the legal descriptions for the Removed Properties
from Exhibits A-14, A-19 and A-38 to the Lease and replacing them with
“Intentionally deleted”, and (c) adding Exhibit A-41 attached to this Amendment
to the end of Exhibit A to the Lease.

 

9.             Ratification.  As amended hereby, the Lease is hereby ratified
and confirmed and remains in full force and effect.

 

10.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Second Amendment to Amended and Restated Lease Agreement No.
1]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Second Amendment to Amended and Restated Lease Agreement No. 1]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

REMOVED PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

1201 Ripley Street

 

Lake Station

 

IN

 

HPT TA Properties LLC

102 NW 4th Street

 

Concordia

 

MO

 

HPT TA Properties Trust

713 Highway 12

 

Hudson

 

WI

 

HPT TA Properties Trust

 

Schedule 1(B)

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

LAND

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904

 

2015

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643

 

2015

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206

 

2015

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761

 

2015

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322

 

2015

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033

 

2015

A-7

 

171

 

3 East Industrial Road     , Branford (New Haven), CT 06405

 

2015

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448

 

2015

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966

 

2015

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324

 

2015

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140

 

2015

A-12

 

236

 

21 Romines Dr., Morris, IL 60450

 

2015

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240

 

2015

A-14

 

 

 

Intentionally deleted

 

 

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284

 

2015

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794

 

2015

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130

 

2015

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301

 

2015

A-19

 

 

 

Intentionally deleted

 

 

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431

 

2015

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840

 

2015

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301

 

2015

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005

 

2015

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437

 

2015

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140

 

2015

A-26

 

15

 

8834 Lake Road, Seville, OH 44273

 

2015

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515

 

2015

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815

 

2015

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825

 

2015

A-30

 

393

 

3001 TV Road, Florence, SC 29501

 

2015

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013

 

2015

A-32

 

231

 

802 E. York, Highway 59, Ganado, TX 77962

 

2015

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087

 

2015

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074

 

2015

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382

 

2015

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045

 

2015

A-37

 

149

 

4195 State Rt. 34, Hurricane, WV 25526

 

2015

A-38

 

 

 

Intentionally deleted

 

 

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053

 

2015

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977

 

2017

A-41

 

108

 

8050 Dean Martin Drive, Las Vegas, NV 89139

 

2015

 

[See attached copies.]

 

Exhibit A

 

--------------------------------------------------------------------------------



 

EXHIBIT A-41

 

LAND

 

8050 Dean Martin Drive
Las Vegas, Nevada 89139

 

[LEGAL DESCRIPTION ATTACHED]

 

Exhibit A-41

--------------------------------------------------------------------------------



 

 

3.108 Las Vegas, NV 8050 Dean Martin Drive

 

Las Vegas, NV 89139

 

(TCA Site No. 108)

 

EXHIBIT A-41

 

LEGAL DESCRIPTION

 

A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 8, AND THE NORTHWEST
QUARTER (NW 1/4) OF SECTION 17, TOWNSHIP 22 SOUTH, M.D.M., MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION 8, THENCE SOUTH 88°34’01”
EAST ALONG THE SOUTH LINE THEREOF 704.35 FEET TO THE TRUE POINT OF BEGINNING
ALSO BEING A POINT ON THE EASTERLY RIGHT OF WAY LINE OF INDUSTRIAL ROAD (80.00
FEET WIDE); THENCE THE FOLLOWING COURSES ALONG THE EASTERLY AND SOUTHERLY RIGHT
OF WAY LINE OF SAID INDUSTRIAL ROAD, NORTH 000’01” EAST, 184.93 FEET TO A POINT
OF CURVE, SAID CURVE BEING CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 385.00 FEET
AND SUBTENDING A CENTRAL ANGLE OF 83°44’12”; THENCE CURVING TO THE RIGHT ALONG
THE ARC OF SAID CURVE, 562.67 FEET TO A POINT OF TANGENT; THENCE NORTH 83°44’13”
EAST, 445.36 FEET TO A POINT OF CURVE, SAID CURVE BEING CONCAVE NORTHWESTERLY
HAVING A RADIUS OF 610.00 FEET AND SUBTENDING A CENTRAL ANGLE OF 10°16’24”;
THENCE CURVING TO THE LEFT ALONG THE ARC OF SAID CURVE, 109.38 TO A POINT ON THE
NORTH LINE OF THE WEST HALF (W 1/2) OF THE SOUTHWEST QUARTER (SW 1/4) OF THE
SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID SECTION 8;
THENCE SOUTH 88°34’51” EAST ALONG THE NORTH LINE THEREOF, 63.75 FEET TO THE
NORTHEAST CORNER THEREOF; THENCE SOUTH 0°01’02” WEST ALONG THE EAST LINE
THEREOF. 78.27 FEET TOA POINT ON THE NORTHWESTERLY RIGHT OF WAY LINE OF THE BLUE
DIAMOND OVERPASS OFFRAMP ALSO BEING A POINT ON A CURVE, SAID CURVE BEING CONCAVE
EASTERLY HAVING A RADIUS OF 600.00 FEET AND SUBTENDING A CENTRAL ANGLE OF
03°37’52”; THENCE THE FOLLOWING COURSES ALONG BLUE DIAMOND RIGHT OF WAY LINE,
CURVING TO THE LEFT ALONG THE ARC OF SAID CURVE 50.70 FEET TO A POINT OF REVERSE
CURVE, SAID CURVE BEING CONCAVE NORTHWESTERLY HAVING A RADIUS OF 600.00 FEET AND
SUBTENDING A CENTRAL ANGLE OF 48°47’33”; THENCE CURVING TO THE RIGHT ALONG THE
ARC OF SAID CURVE, 510.95 FEET TO A POINT OF TANGENCY; THENCE SOUTH 58°46’16”
WEST, 214.70 FEET TO A POINT ON THE SOUTH LINE OF SECTION 8; THENCE CONTINUING
SOUTH 58°46’16” WEST, 564.47 FEET TO A POINT OF INTERSECTION WITH SAID EASTERLY
RIGHT OF WAY LINE OF INDUSTRIAL ROAD; THENCE NORTH 0°00’01” EAST ALONG SAID
EASTERLY RIGHT OF WAY LINE, 304.73 FEET TO THE TRUE POINT OF BEGINNING.

 

FURTHER EXCEPTING THEREFROM THAT PORTION WHICH IS CONVEYED TO STATE OF NEVADA BY
A DEED RECORDED OCTOBER 13, 2004 IN BOOK 20041013 AS INSTRUMENT NO. 00615 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

Exhibit A-41

--------------------------------------------------------------------------------